Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Multiple Embodiments – No Restriction Required
This application contains the following embodiments:
Embodiment 1 - Figs. 1 - 5
Embodiment 2 - Fig. 6
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 

Specification – Correction
For proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim has been amended to read:
 “I claim: 
The ornamental design for a lure cover as shown and described.”

Conclusion
	The claim is allowed.

Contact Information
Any inquiries regarding communications from the examiner should be directed to Catherine R.
Oliver, whose telephone number is (571)272-2655. The examiner can normally be reached on Monday
through Friday from 9:00 a.m. to 5:30 p.m. Examiner interviews are available via telephone, in-person,
and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Barbara Fox can be reached at (571)272-4456. The FAX phone number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE R OLIVER-GARCIA/Primary Examiner, Art Unit 2914